     Case 3:20-cv-01486-TWR-BLM Document 16 Filed 10/02/20 PageID.50 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   LAUREN SOUTER, individually and on                 Case No.: 20-CV-1486 TWR (BLM)
     behalf of others similarly situated,
12
                                       Plaintiff,       ORDER GRANTING DEFENDANTS’
13                                                      APPLICATION FOR LEAVE TO
     v.                                                 FILE MEMORANDUM IN EXCESS
14
                                                        OF PAGE LIMITS
     EDGEWELL PERSONAL CARE
15
     COMPANY; EDGEWELL PERSONAL
                                                        (ECF No. 15)
16   CARE BRANDS, LLC; and EDGEWELL
     PERSONAL CARE, LLC,
17
                                    Defendants.
18
19
20         Presently before the Court is Defendants Edgewell Personal Care Company;
21   Edgewell Personal Care Brands, LLC; and Edgewell Personal Care, LLC’s Application for
22   Leave to File Memorandum in Excess of Page Limits (“Mot.,” ECF No. 15), in which
23   Defendants request leave to file a twenty-eight-page memorandum of points in authorities
24   in support of their anticipated motion to dismiss. (See id. at 2.) Defendants contend that
25   the three additional pages are “necessary to address all of the legal issues raised by
26   Plaintiff’s complaint, and that reducing the length of the Memorandum would hamper
27   Defendants’ ability to explain the numerous reasons why the Court should grant their
28   Motion to Dismiss.” (Id.)

                                                    1
                                                                            20-CV-1486 TWR (BLM)
     Case 3:20-cv-01486-TWR-BLM Document 16 Filed 10/02/20 PageID.51 Page 2 of 2



 1         Defendants’ Motion, which was filed ex parte, does not indicate whether Defendants
 2   met and conferred with Plaintiff or informed her of their intent to file the instant Motion
 3   on an ex parte basis. In the future, all ex parte motions must to comply with Civil Local
 4   Rule 83.3(g)(2) and the undersigned’s Standing Order for Civil Cases. Nonetheless, good
 5   cause appearing, the Court GRANTS Defendants’ Motion. Accordingly, Defendants
 6   MAY FILE a memorandum in support of their anticipated motion to dismiss not to exceed
 7   twenty-eight (28) pages.
 8         IT IS SO ORDERED.
 9
10   Dated: October 2, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                            20-CV-1486 TWR (BLM)
